DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. No. 16/959,482 filed on 7/01/2020.  Amendment filed on 06/28/2021 has been acknowledged. Claims 1-6 as originally filed, claim 7 as a new claim, are currently pending and have been considered below. Claims 1-6 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rejected as being dependent on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 2017/0002876 A1) (hereinafter “Kitayama”) in view of Yasui et al. (US2006/0185956 A1) (hereinafter “Yasui”).
Regarding claim 1, Kitayama discloses a rotation transmission device comprising (e.g. fig. 1): 
a housing (10) 
 a first shaft (1) and a second shaft (2) are arranged coaxially with each other 
a two-way clutch (fig. 1, e.g., elements 5a, 3, 4) received in the housing and configured such that the first shaft and the second shaft are selectively engaged with and disengaged from each other by the two-way clutch; and 

wherein the two-way clutch comprises: 
an inner member (3) disposed on one of the first shaft (1) and the second shaft; 
an outer member (4) disposed on the other of the first shaft and the second shaft (2); 
engaging elements (5a/5b) disposed between the inner member (3) and the outer member (4); and 
a cage (6) retaining the engaging elements, and 
wherein the rotation transmission device further comprises: 
a rolling bearing (52) disposed at one axial end of the housing, and rotatably supporting the second shaft (2) and the housing; 
locking arrangement (see the annotated figure A) configured to prevent relative axial movement between the second shaft and the rolling bearing (see annotated FIG. A below, “2nd Locking arrangement/step”), and between the rolling bearing and the housing (see annotated FIG. A below, “1st Locking arrangement/snap ring”); and 
a movement restricting arrangement (41) at a second axial end of 26the housing opposite from the first axial end of the housing.
However, Kitayama discloses all the element of the invention as described in the claim 1, except the movement restricting arrangement includes an elastic member arranged to press the electromagnetic clutch in a direction from the second axial end of the housing toward the first axial end of the housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by adding an elastic member as taught by Yasui in order to secure the core in position and/or to maintain tightness between the core and housing. 
As modified, the movement restricting arrangement would have an elastic member engaged with an inner periphery of the housing at the second axial end of the housing, and biasing the electromagnetic clutch in a direction from the other to the one axial end of the housing.

    PNG
    media_image1.png
    888
    1568
    media_image1.png
    Greyscale


                           Figure A: Annotated figure 1 of Kitayama

Regarding claim 4, Kitayama discloses the rotation transmission device as modified according to the according to the claims 1, wherein the movement restricting arrangement includes a movement restricting snap ring (41) disposed on an inner periphery of the housing at the second axial end of the housing.
Regarding claim 5, Kitayama discloses all the element of the invention as described in the claims 1, except the movement restricting arrangement includes an elastic member. 
Yasui discloses a similar two-way clutch (fig. 1) wherein an electric member (e.g. 34) is mounted to press the flange 32 against the end wall of the recess, thereby axially immovably holding the core in position (see para 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by adding an elastic member as taught by Yasui in order to secure the core in position and/or to maintain tightness between the core and housing. 
As modified, the movement restricting arrangement would have an elastic member engaged with an inner periphery of the housing at the second axial end of the housing, and biasing the electromagnetic clutch in a direction from the other to the one axial end of the housing.
Regarding claim 6, Kitayama discloses the rotation transmission device as modified according to the claims 1, wherein the movement restricting arrangement further includes: a movement restricting snap ring (e.g. snap ring of 41, has the similar numeral) disposed on an inner periphery of the housing at the second axial end of the housing.

Yasui discloses a similar two-way clutch (fig. 1) wherein an elastic member (34) is mounted between the snap ring (33) and flange (32) to press the flange (32) which is fixed to the core (24b) of electromagnet (24) against the end wall of the recess, thereby axially immovably holding the core in position (see para 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by adding an elastic member the movement restricting snap ring and the electromagnet (32) of the electromagnetic clutch (31/32) as taught by Yasui in order to secure the core in position and/or to maintain tightness between the core and housing. 
As modified, the movement restricting arrangement would have an elastic member arranged between the movement restricting snap ring (41) and the electromagnet (32) of the electromagnetic clutch (31/32), so as to contact the electromagnet of the electromagnetic clutch and the movement restricting snap ring and press the electromagnetic clutch in the direction from the second axial end of the housing to the first axial end of the housing. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 2017/0002876 A1)(hereinafter “Kitayama”) ”) in view of Yasui et al. (US2006/0185956 A1) (hereinafter “Yasui”) as set forth in the rejection of claim 1 and further in view of Tomoaki et al. (JP 2008082385 A)(hereinafter “Tomoaki”).
Regarding claim 2, Kitayama discloses the rotation transmission device as modified according to claim 1, wherein the housing comprises: 
a tubular portion (10a) in which the two-way clutch and the electromagnetic clutch are received; and 
a bearing tube (10b and tube immediately adjacent 10b extending axially to the right in FIG. 1) located between the one axial end of the housing and the tubular portion, and having a smaller diameter than the tubular portion, 
wherein the rolling bearing (52) is disposed in the bearing tube (10b and tube to the right of 10b in FIG. 1), and 
wherein the locking arrangement includes a first locking arrangement (see the annotated figure A above, locking means on right side of bearing) and a second locking arrangement (see the annotated figure A, locking means on left side of bearing). 
However, Kitayama fails to disclose the first locking means includes a first bearing snap ring on an inner periphery of the bearing tube (10b, bearing tube the right of 10b in fig. 1) so as to retain the first axial end of the rolling bearing corresponding to the first axial end of the housing and a second bearing snap ring disposed on an outer periphery of the second shaft (2) so as to retain the first axial end of the rolling bearing.
Tomoaki discloses a similar two-way clutch wherein the right side locking means includes a first bearing snap ring (see the annotated fig. B below) disposed on an inner periphery of the housing (30, the right of 30 in FIG. 1) so as to retain the first axial end of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by substituting the method of securing the outer ring and the inner ring of the bearing (52) as taught by Tomoaki in order to completely prohibit rightward movement of the outer race of the bearing and inner race of the bearing to maintain smooth running of the bearing over time (Kitayama, 2). 
As modified, the two-way clutch would have a first snap ring disposed on an inner periphery of the bearing tube and a second bearing snap ring disposed on an outer periphery of the second shaft so as to retain the one axial end of the rolling bearing.

    PNG
    media_image2.png
    622
    826
    media_image2.png
    Greyscale

                            Figure B: Annotated figure 1 of Tomoaki 
Regarding claim 3, Kitayama discloses the rotation transmission device as modified according to claim 2, wherein a step (see the annotated fig. A in claim 1) disposed on the outer periphery of the second shaft so 27as to retain the other axial end of the rolling bearing.
However, Kitayama fails to disclose the second locking arrangement comprises: a protrusion disposed on the inner periphery of the bearing tube so as to retain the other axial end of the rolling bearing. 
Tomoaki discloses a similar two-way clutch (fig. 1) wherein the second locking arrangement comprise: a protrusion disposed (see the annotated fig. C) on the inner periphery of the bearing tube so as to secure the bearing from axial movement. 

    PNG
    media_image3.png
    399
    537
    media_image3.png
    Greyscale

        Figure C: Annotated figure 1 of Tomoaki
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by adding a protrusion on the opposite end of the bearing as the snap ring as taught by Tomoaki in order to completely secure the outer race of the bearing from axial movement. 
As modified, the second locking arrangement would have a protrusion disposed on the inner periphery of the bearing tube so as to retain the other axial end of the rolling bearing.
Claim7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 2017/0002876 A1)(hereinafter “Kitayama”) ”) in view of Yasui et al. (US2006/0185956 A1) (hereinafter “Yasui”) as set forth in the rejection of claim 1 and further in view of Naohiro et al. (JP 2016061325 A)(hereinafter “Naohiro”).

Regarding claim 7, Kitayama discloses all the elements of the invention of the rotation transmission device as modified according to claim 1, but fails to disclose the elastic member is one of a wave spring, a disk spring, and a coil spring.
Naohiro discloses a rotation transmission device wherein an elastic member 21 is a coil spring which biases the pair of roller 15 away from each other to engage the cylindrical surface 12 and the cam surface 14.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by adding a coil spring as taught by Naohiro in order to secure the core in position and/or to maintain tightness between the core and housing. 
As modified, the rotation transmission device would have a coil spring as elastic member.

Remarks and Response
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive per the reasons set forth below. The 112(b) rejection on claims 1-6 and 112(f) claim interpretation in previously set forth in the non-final office action mailed on 03/29/2021 have been withdrawn due to the amendments to these claims. 

Response to Arguments
Regarding the rejections of Claims 1, applicant argues “independent claim 1 was rejected as being anticipated by the primary Kitayama reference. However, the "locking arrangement" identified by the Examiner does not prevent relative movement between the second shaft and the rolling bearing or between the rolling bearing and the housing. In particular, the bearing 52 of the Kitayama reference rests on a shoulder of the second shaft 2, but there is no element on the housing 10 to prevent axial movement between the bearing 52 and the housing 10. Instead, the snap ring 41 serves this purpose, but the Examiner asserted in the anticipation rejection that snap ring 41 corresponds to the movement restricting arrangement rather than the locking arrangement. Furthermore, the element that the Examiner has identified as a "snap ring" in the annotated version of Fig. 1 of the Kitayama reference on page 6 of the Office Action is not a snap ring or any type of retaining device. Although there is no reference number associated with this element, one skilled in the art would understand that this component is a type of seal which does not serve to retain bearing 52 in place. For at least this reason, it is submitted that the Kitayama reference does not anticipate independent claim 1.” This is not persuasive. The element does not have any reference number is a retaining member as it’s cross sectional area is crossed out. For example, Yasui et al. (US2006/0185956 A1) has similar crossed out cross sectional area (e.g. 28, fig. 1) which is a spring. The annotated element therefore can prevent axial movement between the bearing and housing.  The examiner respectfully disagrees. 
does not teach a movement restricting arrangement including an elastic member. Thus, in order to further distinguish independent claim 1 from the Kitayama reference, claim 1 has now been amended to recite: 
"the movement restricting arrangement including an elastic member 82 arranged to press the electromagnetic clutch 50 in a direction from the 
second axial end of the housing 3 toward the first axial end of the 
housing 3" (see Figs 1 and 8-10; and paragraph [0063] of the 
specification) “. This is not persuasive since new prior art Yasui et al. (US2006/0185956 A1) has been used to reject the claim 1 to incorporate the elastic member. Please see the rejection of these claim 1. The examiner respectfully disagrees.
Applicant argues “In rejecting claims 5 and 6, the Examiner applied the secondary Yasui reference as teaching an elastic member 34 (see Fig. 1). As explained in paragraph [0036] of the Yasui reference, a flange 32 is arranged in a recess 31 and is attached to the electromagnet 24. The elastic member 34 is arranged to press against the flange 32 so as to thereby press (bias) the electromagnet in a direction from the first axial end of the housing toward the second axial end of the housing (i.e., right-to-left in Fig. 1). This is the opposite configuration to that now recited in amended independent claim 1, as explained above, in which the elastic member This is not persuasive since prior art Yasui et al. (US2006/0185956 A1) has been used only to add elastic member no other element of the references. The elastic member 34 of Yasuai is placed between the snap ring 41 and electromagnet 40 of Kitayama, it will bias the electromagnet in a direction from the second axial end of the housing toward the first axial end of the housing. The examiner respectfully disagrees.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/12/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655